Citation Nr: 0026367	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-15 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a left rib cage injury (alternatively referred 
to herein as a "left rib cage disability"), currently rated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which denied a disability rating 
in excess of 10 percent for the veteran's service-connected 
left rib cage and hypertension disabilities, repectively, and 
denied entitlement to a permanent and total disability rating 
for non-service-connected pension benefits. 

This case was previously before the Board in December 1999, 
at which time it was remanded to the RO for the purpose of 
developing the veteran's claim for a permanent and total 
disability rating for non-service-connected pension benefits, 
which included a need for a revisiting of the veteran's 
claims of increased ratings for the service-connected left 
rib cage and hypertension disabilities by the RO.  After the 
development was completed, separate June 2000 RO 
determinations granted the veteran a permanent and total 
disability rating for non-service-connected pension benefits, 
but denied the veteran disability ratings in excess of 10 
percent for either a left rib cage disability or 
hypertension.


FINDINGS OF FACT

1.  The veteran has been shown to have an old healed fracture 
of the anterolateral portion of the left 6th rib that is 
productive of tenderness and pain, but such symptoms are not 
more than moderately disabling.

2.  The veteran's hypertension is not shown to manifest 
diastolic pressure predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left rib cage injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.73, Diagnostic Code 5321 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for hypertension have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of this service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the veteran's service medical records (SMRs), 
VA examinations and treatment records, private medical 
records, and the veteran's written statements, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claims and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Left Rib Cage Disability

Pursuant to a February 1995 rating decision, the RO granted 
the veteran service connection for the residuals of a left 
rig cage injury and assigned a noncompensable disability 
rating, effective in October 1994.  In accordance with a 
December 1995 rating decision, the RO increased the veteran's 
disability rating to 10 percent, effective in October 1994.  
This 10 percent rating has remained in effect ever since.  

A February 1995 VA radiology report reveals an old fracture 
at the anterolateral sixth rib on the left, which did not 
appear to be acute.

The relevant evidence begins with an October 1997 private 
treatment record showing that the veteran was seen after 
falling on the left side of his chest.  There was tenderness 
of the 9th and 10th ribs, anteriorly, on the left side.  The 
assessment was muscle spasm.

A November 1997 VA examination report recounts the veteran's 
history of suffering from an injury to the left side of the 
rib cage in service, and that the veteran complained of 
worsening pain, chest wall pain with breathing, and 
functional impairment.  Objectively, there was tenderness 
with compression of the left lower costal margin region, but 
there was no palpable deformity.  The diagnoses included 
tobacco use disorder and chronic obstructive pulmonary 
disease.

A June 1998 VA respiratory examination report and 
accompanying pulmonary functions test report notes diagnoses 
of moderate chronic obstructive pulmonary disease and tobacco 
use. 

A March 2000 VA examination report recites the veteran 
complaints of pain in the area of the left rib case that is 
exacerbated by deep breath or cough.  A chest examination 
revealed high and low pitched wheezes with adequate air 
exchange.  An associated medical opinion notes a healed left 
6th rib fracture with referred pain to the left 
costal/sternal region. 

The veteran's service-connected residuals of a left rib cage 
injury is a disability that is not listed in the Chapter 38, 
Part 4, Schedule for Rating Disabilities.  The Board notes, 
however, that where the particular disability for which the 
veteran is service connected is not listed, it may be rated 
by analogy to a closely related disease in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Due to the fact that the veteran reports pain in the thoracic 
area, with no other objective symptomatology, his disability 
has been rated as being analogous to a muscle injury to the 
Group XXI thoracic muscle group.

Disabilities of the torso and neck are rated in accordance 
with 38 C.F.R. § 4.73, Diagnostic Codes 5319-5323.  The 
veteran's residuals of left rib cage injury have been rated 
as being a moderate injury under Diagnostic Code (DC) 5321, 
thereby assigning a 10 percent disability rating.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c).  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

(1)  Slight disability of muscles

(I) Type of injury.  Simple wound of 
muscle without debridement or infection.

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2)  Moderate disability of muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of 
muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4)  Severe disability of muscles

(I)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  (B)  Adhesion of scar to 
one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather 
than true skin covering in an area where 
bone is normally protected by muscle.  
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  (D)  Visible or 
measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of 
muscles.  (F)  Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G)  Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

The veteran's service-connected residuals of left rib cage 
injury have been rated as moderately disabling, requiring a 
10 percent rating, based on his subjective complaints of pain 
at rest and on motion, and objective evidence of tenderness 
in the area of the old, healed injury of the left rib cage, 
which suggest certain cardinal signs and symptoms including, 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  It also should be noted that the veteran suffers 
from a number of other medical problems, several of which, 
including fibrosis with associated pleural thickening, 
emphysema, bronchial pneumonia, and COPD, may cause symptoms 
similar to those of the veteran's service-connected 
disability.  The veteran may only be rated for symptoms 
resulting from his service-connected disability.  Any 
symptomatology attributable solely to his non-service-
connected diseases cannot be used to rate his service-
connected disability.

The veteran's service-connected disability, in and of itself, 
cannot be rated as moderately severe or severe.  The medical 
records do not show hospitalization for a prolonged period 
for treatment after his injury or inability to keep up with 
work requirements.  In addition, the cardinal signs and 
symptoms, which are primarily subjective complaints of 
constant pain and objective observations of tenderness are 
not shown to reflect moderately severe or severe rating.  
Moreover, the veteran's symptoms of his service-connected 
left rib cage disability by itself do not show that the tests 
of strength, endurance, or coordinated movements, compared 
with the corresponding muscles of the uninjured side, 
indicate a severe impairment of function.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a disability rating in excess of 10 
percent for the service-connected residuals of left rib cage 
injury, as the impairment caused is not shown to be more than 
a moderate disability of the muscles of respiration.  

The Board has considered the applicability of the reasonable 
doubt doctrine under 38 U.S.C.A. § 5107(b) (West 1991) and 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the 
preponderance of the evidence is against the veteran's claim, 
there is not an approximate balance of positive and negative 
evidence on the merits of the claim so as to warrant 
resolving all reasonable doubt in the veteran's favor.

II.  Hypertension

Pursuant to a March 1992 rating decision, the RO granted the 
veteran service connection for hypertension and assigned a 
noncompensable disability rating, effective in October 1991.  
In accordance with a February 1995 rating decision, the RO 
increased the veteran's disability rating to 10 percent, 
effective in October 1994.  This 10 percent rating has 
remained in effect ever since.  

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, which provides, in 
pertinent part, for the following: the assignment of a 20 
percent disability rating when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; and the assignment of a 10 percent 
disability rating when diastolic pressure is predominantly 
100 or more, or systolic pressure is predominantly 160 or 
more, or when there is a history of diastolic pressure of 100 
or more that requires continuous medication for control.  

The relevant medical evidence of record includes the 
following blood pressure readings: 160/90 in October 1997; 
133/71 and 135/82 in November 1997; 136/80 in May 1998; 
142/78, 140/90, and 158/98 in August 1998; 130/80 in 
September 1998; and 147/85, 132/74, 136/84, 130/87, and 
136/84 in March 2000.  As these readings do not show that the 
veteran's hypertension manifests diastolic pressure that is 
predominantly 110 or more, or systolic pressure that is 
predominantly 200 or more, the assignment of a disability 
rating in excess of 10 percent is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
assignment of a disability rating in excess of 10 percent for 
hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left rib cage injury is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


